UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

JUL 2 9 2013
SCOTT JOSEPH NJOS, ) Clerk, U.S. District and
) Bankruptcy Courts
Plaintiff, )
)
v § C1v1l Action No. \®/ \ \ 
UNITED STATES GOVERNMENT, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the Court on review of the plaintiff’s application to proceed in
forma pauperis and pro se civil complaint. The application will be granted, and the complaint

will be dismissed.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B), l9l5A(b)(l). In Neitzke v.
Willz`ams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims whose
factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall
into the category of cases whose factual contentions are clearly baseless. Id. at 328. The trial
court has the discretion to decide whether a complaint is frivolous, and such finding is
appropriate when the facts alleged are irrational or wholly incredible. Denlon v. Hernandez, 504

U.s. 25, 33 (1992).

The plaintiff, a federal prisoner, alleges that bonds were issued by a federal government
agency on June l5, 2007, Compl. 11 6, and that his "living, breathing, flesh and blood body was
placed as Surety on those bonds." Id. 11 8. The plaintiff not only demands "all profit, interest, . .
. and ownership . . . of these bonds," ia’. 1 32, but also demands "a complete pardon," a "position
in the Peace Corps," a "ZO-acre track [sic] of . . . land," ia’. 11 40, among other things. He also

demands his "[i]mmediate release from the judgment in this case (O7CR50036)." Id. 11 41.1

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haz`nes v. Kemer, 404
U.S. 519, 520 (1972). Having reviewed the plaintiffs complaint, the Court concludes that its
factual contentions are identifiable are baseless and wholly incredible. The complaint is
frivolous and it must be dismissed. See 28 U.S.C. §§ l9l5(e)(l)(B)(i), l9l5A(b)(l). An Order

consistent with this Memorandum Opinion is issued s »

    

United i§tates District Judge
DATE:

W//j

l See generally United Slates v. Njos, No. 3:07-cr-50036 (N.D. Ill. filed June l5, 2007).